Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00120-CV

                               IN THE INTEREST OF E.H.S.

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-17261
                       Honorable Angelica Jimenez, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are taxed against Appellant James Enger.

       SIGNED July 25, 2018.


                                               _________________________________
                                               Karen Angelini, Justice